DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/1/2022 has been considered by the Examiner.
Response to Arguments
		       Claims Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments with respect to the definiteness of the term “combined signal Q’ have clarified the record by pointing out its support in the specification as originally filed. 
Because claim limitations must be interpreted considering their meaning as defined in the specification, the Applicant has correctly rebutted the Examiner’s rejection of claims 27-51 under 35 USC 112 as being indefinite for using the term “combined signal Q”.
Therefore, the rejection of claims 27-51 under 35 USC 112 is withdrawn.
With respect to claim 34, Applicant argues:
Claim 34 is additionally specifically rejected for multiple use of the term “and/or”. In particular, the Office has stated, “The multiple use of the term ‘and/or’ renders the meet and bounds further defined by claim 34 indefinite” (see Page 5 of the Office Action dated 07/05/22).
Applicant respectfully disagrees. The term “and/or” is not inherently indefinite. The plain meaning of the term is that (1) the element before “and/or”, (2) the element after “and/or”, or (3) both elements may be present. The PTAB has similar confirmed that the term “and/or” is not indefinite; see, e.g., Ex parte Gross, Appl’n No. 11/565,411, Appeal No. 2011-004811, at 4 (PTAB Jan. 3, 2014) (‘We agree with Appellant that ‘and/or’ covers embodiments having element A alone, element B alone, or elements A and B taken together).
Upon reconsideration, the Examiner agrees.
For example, the broadest interpretation of claim 34 wherein any limitations beyond “and/or” are not applied reads:
The detector according to claim 33, wherein the evaluation device is configured to perform the following steps: determining the displacement region for the image position of each reflection feature; assigning an epipolar line to the displacement region of each reflection feature such as by assigning the epipolar line closest to a displacement region…; assigning … at least one reference feature to each reflection feature such as by assigning the reference feature closest to the assigned displacement region…
The broadest interpretation of claim 34 clearly further defines the meets and bounds of parent claim 33, thus being definite under 35 USC 112,
Therefore, the rejection of claim 34 under 35 USC 112 is withdrawn.
                                   Claim Rejections under 35 U.S.C. § 102
Applicant’s arguments point out that Gordon (2008/0118143) does not teach or suggest “wherein the evaluation device is configured for determining at least one longitudinal region of the selected reflection feature of the reflection image by evaluating a combined signal Q from the sensor signals,” as recited in claim 27.
The Examiner finds these arguments convincing – see page 11 of Applicant’s response filed on 9/16/2022.
			Claim Rejections under 35 U.S.C. § 103		
The Examiner has conceded that Gordon (2008/0118143) does not teach all the limitations of claim 27.
Therefore, Gordon fails to meet the prima facie standard for a rejection of claims 29, 35 and 45-48 under 35 USC 103.
As a result, the rejections of claims 29, 35 and 45-48 under 35 USC 103, as set forth in the Office Action of 7/5/2022 are withdrawn.
				Double Patenting Rejections
Applicant’s arguments have not pointed out language in claims 27-51 that are distinct and non-obvious in view of the subject matter set forth by claims 1-27 of USPN 11,143,736.
Therefore, the non-statutory double patenting rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-38, 41 and 45-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-23 and 25 of U.S. Patent No. 11,143,736. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been taught the subject matter of claims 27-38, 41 and 45-51 of the present application as shown below.
With respect to claim 27 of the present application, claims 1-27 of USPN 11,143,736 teach or suggest: A detector for determining a position of at least one object [ taught by line 1 of claim 1 of USPN 11,143,736 ], the detector comprising at least one sensor element having a matrix of optical sensors, the optical sensors each having a light-sensitive area, wherein each optical sensor is designed to generate at least one sensor signal in response to an illumination of its respective light-sensitive area by a reflection light beam propagating from the object to the detector, wherein the sensor element is adapted to determine at least one reflection image [ taught by lines 3-10 of claim 1 of USPN 11,143,736 ]; and at least one evaluation device, wherein the evaluation device is adapted to select at least one reflection feature of the reflection image [ taught by lines 11-13 of claim 1 of USPN 11,143,736 ], wherein the evaluation device is configured for determining at least one longitudinal region of the selected reflection feature of the reflection image by evaluating a combined sign Q from the sensor signals [ taught by lines 14-17 of claim 1 of USPN 11,143,736, which state, “…wherein the evaluation device is configured for determining at least one longitudinal coordinate z of the object by evaluating a combined signal Q from the sensor signals…” ], wherein the evaluation device is adapted to determine at least one displacement region in at least one reference image corresponding to the longitudinal region [ this limitation is suggested to a skilled artisan by claim 6 of USPN 11,143,736, which recites, “…wherein the evaluation device is adapted to determine a displacement of the reference feature and the reflection feature…” ], wherein the evaluation device is adapted to match the selected reflection feature with at least one reference feature within the displacement region [ this limitation is taught by claim 11 of USPN 11.143.736, which recites “… wherein the evaluation device is adapted to match the reflection feature with the at least one reference feature within the displacement region…” ].	
Claim 28 is suggested to a skilled artisan by claim 8 of USPN 11,143,736.
Claim 29 is suggested to a skilled artisan by claim 12 of USPN 11,143,736.
Claim 30 is suggested to a skilled artisan by claim 13 of USPN 11,143,736.
Claim 31 is suggested to a skilled artisan by lines 1-6 of claim 9 of USPN 11,143,736.
Claims 32 and 33 are suggested to a skilled artisan by lines 7-15 of claim 9 of USPN 11,143,736.
	Claim 34 is suggested to a skilled artisan by claim 10 of USPN 11,143,736.
	Claim 35 is suggested to a skilled artisan by claim 11 of USPN 11,143,736.
	Claim 36 is suggested to a skilled artisan by claim 14 of USPN 11,143,736.
	Claim 37 is suggested to a skilled artisan by claim 15 of USPN 11,143,736.
	Claim 38 is suggested to a skilled artisan by claim 16 of USPN 11,143,736.
	Claim 41 is suggested to a skilled artisan by claim 17 of USPN 11,143,736.
	Claim 45 is suggested to a skilled artisan by claim 18 of USPN 11,143,736.
	Claim 46 is suggested to a skilled artisan by claim 19 of USPN 11,143,736.
	Claim 47 is suggested to a skilled artisan by claim 20 of USPN 11,143,736.
	Claim 48 is suggested to a skilled artisan by claim 21 of USPN 11,143,736.
	Claim 49 is suggested to a skilled artisan by claim 22 of USPN 11,143,736.
	Claim 50 is suggested to a skilled artisan by claim 23 of USPN 11,143,736.
	Claim 51 is suggested to a skilled artisan by claim 25 of USPN 11,143,736.
Allowable Subject Matter
Claims 39, 40 and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645